Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is on the merits in response to Applicant’s claims amendments and arguments/Remarks filed on 12/08/2021. 

Claim status:
Amended claim: 1, 6, 11.
Canceled [previously] claims: 4, 9-10 and 14.
Pending claims: 1-3, 5-8, 11-13 and 15 -21.
	
    Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-8, 11-13, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more. 

  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-3, 5-8, 11-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 6 (exemplary) recites a series of steps for determining credit scoring value of a user group of a target user, the user group including a first user and a second user each in a social relationship, to the target user.
[Step-2A] The claim 6 is then analyzed to determine whether it is directed to a judicial exception:  
Prong One
The claim 6 recites the limitations of 
a credit score determining device, comprising:, 
a first user group obtaining subunit configured to initialize a user group of a target user to include the target user only, and to designate the target user as a specified user; 
a second user group obtaining subunit, configured to obtain a friend list in a social network of the specified user; 
031384-7064-US3 Response to Final Office Actiona third user group obtaining subunit configured to determine whether the friend list obtained by the second user group obtaining subunit has a new user, wherein the new user is a user that does not exist in the user group; 

a data connection between the second user group obtaining subunit and the fourth user group obtaining unit, the new user being provided to the second user group obtaining subunit by the fourth user group obtaining unit via the data connection, and the new user being set as the specified user, and 
…, when executing the program instructions, configured to:
obtaining, the user group that includes a first user and a second user each in a social relationship to the target user; 
determining first and second initial credit scoring values respectively of first and second users; 
performing an iterative update of the first and second initial credit scoring values based at least in part on first and second intimacy level values respectively of the first and second users, further including: 
obtaining, using a social … of the target user, a first friend list of the target user, and 
obtaining a second friend list of each user in the first friend list to cyclically performing an iterative update of the friend list until no new user is obtained, 
wherein the first intimacy level value of the first user is determined based on first social intimacy level of the first user relative to each user in the user group other than the first user, and the first social intimacy level is determined based on social communication traffic between the first user and the each user in the group other than the first user and 
wherein the second intimacy level value of the second user is determined based on second social intimacy level of the second user relative to each user in the user group other than the second user, and the second social intimacy level is determined based on social communication traffic between the second user and the each user in the group other than the second user and based on whether there is a direct or indirect social relationship between the second user and the each user in the group other than the second user; 
031384-7064-US4 Response to Final Office Actiondetermine first and second current credit scoring values based on the iterative update of the first and second initial credit scoring values; and 
when a difference between the first initial and first current scoring values and a difference between second initial and second current credit scoring values are each smaller than a preset convergence result, reporting an average of the first and second current credit scoring values as a current credit scoring value of the target user, wherein an intimacy level value of a user to itself is 0, and an intimacy level value between the user and the second user having a direct social relationship is not 0.

The claimed method/system simply describes series of steps for determining credit scoring value of a target user.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, 
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a device, a processor, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible. The analysis above applies to all statutory categories of invention including claims 1 and 11.  
Furthermore, the dependent claims 2-3, 5, 7-8, 12-13 and 15-21 do not resolve the issues raised in the independent claims. Claims 2-3, 5, 7-8, 12-13 and 15-21 are directed towards using an iterative update of the first and second current credit scoring values, iterative update of social relationship determining credit scoring value according to a formula, and replacing the second user with the third user when the third user communicates directly with the target user and the second user communicates indirectly with the target user via another user of the user group other than the first or second user. These limitations are also part of the abstract idea identified in claim 1, and these claims are similarly rejected under the same rationale. Therefore, the claims are patent ineligible.



Response to Arguments

Applicant's arguments filed on 12/08/2021 with respect to the 101 rejection, have been fully considered and they are deemed to be non-persuasive. 
Applicant's arguments are similar to previous arguments already submitted and addressed on last Final office actions mailed on August 12, 2021.
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and The claims Recite” Significantly More" than abstract idea. 
Applicant also cited analogy with the court cases such as, EnFish, BASCOM, Amdocs, Berkheimer memo, McRO.
Examiner respectfully disagrees with applicant’s assertions. The claim analysis as a whole including amended features are provided above and based on the latest Patent Eligibility Guidance (2019-PEG).   
Claims 1-3, 5-8, 11-13 and 15 -21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court's decision in Alice Corp. Pty. Ltd v. CLS Bank I'ntl. 573 U.S. (2014).  Under Alice. 
Applicant’s citation of EnFish is non-persuasive because the claims at issue in EnFish are readily distinguishable over the instant claims. In response to the Enfish argument, the claims here are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit decision… that “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” which is “directed to a specific implementation of a solution to a problem in the software arts.”  See also details in re TLI Communication LLC. 
Applicant noted that the claims may not recite subject matter that “falls within any of the groupings of abstract ideas enumerated in Section I of the 2019 PEG [(a) Mathematical concepts; (b) Certain methods of organizing human activity; and (c) Mental processes]”:
Applicant’s claimed method/system simply describes (as discussed by Applicant remarks) series of steps, “for credit score determining method, obtaining a user group of target users, performing an iterative update, using a social network, determinng social intimacy level and credit scoring values of the target users…” for making real-time commerce/economic relationship using an intermediary” is a fundamental economic use of a third party to mediate settlement risk is a “fundamental economic practice” and thus an abstract idea). Therefore, it seems reasonable to Examiner to refer to group the abstract idea under “Certain methods of organizing human activity” as enumerated in Section I of the 2019 PEG.


Moreover, what Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Step (2A) Prong 1: A credit scoring method for determining social intimacy level of a group of target users based on social communication traffic from social media accounts 
Step (2A) Prong 2: When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of  obtaining, determining first and second initial credit scoring values…obtaining using a social network of target users…perform iterative update.. a direct social relationship…, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. “obtaining… information, determining… the information, and analyzing… the information”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification para [0129-137]: processors, memory, instructions, storage medium, and electrical communication) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
In response to applicant’s argument with “Ex-Parte Linden”, recitation, A very recent Patent… (PTAB)…”  A PTAB decision is fact specific to the case being decided.
Applicant cited the precedential SME Court decision of “Electric Power group…” for real time monitoring of an electric power grid. Judicial Conclusion: Ineligible.

Applicant’s citation of Berkheimer is non-persuasive since the Examiner does not state any elements are routine and conventional, except for the general purpose computers. Support for the computers comes from Applicant’s own specification (see rejection above for details).  
Applicant’s citation of Amdocs is non-persuasive because the claims at issue in Amdocs are readily distinguishable over the instant claims. In Amdocs (Israel) Limited, the federal Circuit found software-based claims directed to specific, unconventional technological solutions, are patent eligible, as Distributed network-based filtering and aggregating platform; reporting on collection of usage information in distributed network: 841 F.3d 1288, 120 U.S.P.Q.2d 1288 (Fed.Cir. 2016); CAFC Appeal No. 15-118. In Amdocs the courts construed “enhance” as being dependent upon the invention’s distributed architecture. 761 F.3d at 1338–40 (quoting ’065 patent at 7:51–57, 10:45–50, 7:7–8). “… We construed “enhance” as meaning “to apply a number of field enhancements in a distributed fashion.” The enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner. The patent explains that field enhancements are defined by network service providers for each field in which the network service provider wants to collect data. ’065 patent at 12:43–47. “A field enhancement specifies how the data obtained from the trigger of the enhancement procedure is processed before it is placed in a single field in the central database 175.” Id. at 11:2–5.” 


Applicant’s citation of McRO is non-persuasive because the claims at issue in McRO are readily distinguishable over the instant claims. In McRO, Inc. v BANDAI NAMCO GAMES AMERICA "Accordingly, it is the primary object of this invention to provide a method for automatically . . . producing accurate and realistic lip synchronization and facial expressions in animated characters." Id. at col. 2 ll. 45-50. Essentially, the patents aim to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. This automation is accomplished through rules that are applied to the timed transcript to determine the morph weight outputs. The patents 
Finally, the claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology (computer/server) in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem. The technology implemented in the instant application is useful to solve a business problem, but the additional elements are not a technological solution to a technological problem, or a solution to the problem introduced by the technology itself. Rather, the additional elements simply limit the abstract ideas to a particular technological environment.
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a server/device performing its generic computer functions does not make the claims less abstract. 
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Danaher et al (US 2003/0149659 A1) discloses Loan Rate and Lending Information Analysis System.
Wasser et al (US 9,830,646 B1) discloses Credit Score Goals and Alerts Systems and Methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          
/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691